Name: Commission Regulation (EEC) No 3070/88 of 5 October 1988 amending Regulations (EEC) No 2944/88, (EEC) No 2952/88 and (EEC) No 3049/88 on the supply of various consignments of cereals and rice as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 10 . 88 Official Journal of the European Communities No L 274/23 COMMISSION REGULATION (EEC) No 3070/88 of 5 October 1988 amending Regulations (EEC) No 2944/88 , (EEC) No 2952/88 and (EEC) No 3049/88 on the supply of various consignments of cereals and rice as food aid Specific characteristics : protein content 1 1 % maximum.' 2. In Annexes  IV to Regulation (EEC) No 2952/88 ,'  II and IV to Regulation (EEC) 3049/88 , point 6 is replaced by the following : '6 . Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) (*) THE, COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas invitations to tender for the supply of various consignments of cereals and rice were issued by Commission Regulations (EEC) Nos 2944/88 (3), (EEC) No 2952/88 (4) and (EEC) No 3049/88 0 ; Whereas certain quality criteria should be specified for consignments of common wheat to be supplied in order to take account of the general quality of common wheat in the last harvest ; Whereas the qualities of rice to be supplied should be specified to take account of changes introduced by Council Regulation (EEC) No 3877/87 (*) amending Regulation (EEC) No 1418/76 on the common organi ­ zation of the market in rice (7) , HAS ADOPTED THIS REGULATION : Article 1 1 . In Annexes 0 The refund referred to in point 25 of the invitation to tender is applicable to medium-grain and long-grain rice, as defined in paragraph 2 of Annex A to Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987, p. 1 ).' Article 2  II, III, IV, V and VI to Regulation (EEC) No 2944/88 ,  I and III to Regulation (EEC) No 2952/88 and  I, V and VI to Regulation (EEC) No 3049/88 , This Regulation shall enter into force on the day of itspublication in the Official Journal of the European Communities.the following is added to point 7 : This Regulation shall be . binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 168 , 1 . 7. 1988, p. 7. 0 OJ No L 266, 27. 9 . 1988, p. 1 . 0 OJ No L 266, 27. 9 . 1988, p. 29 . 0 OJ No L 272, 4. 10 . 1988 , p. 1 . (6) OJ No L 365, 24. 12. 1987, p. 1 . 0 OJ No L 166, 25. 6 . 1976, p. 1 .